 Case 5:19-cr-00008-TBR Document 66 Filed 08/12/20 Page 1 of 2 PageID #: 286




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION
                              Case No. 5:19-cr-00008-TBR-2

UNITED STATES OF AMERICA                                                               PLAINTIFF

v.

DERRICK V. DAVIS                                                                       DEFENDANT
                          MEMORANDUM OPINION AND ORDER

       This matter comes before the Court upon Defendant Derrick Davis’ (“Davis”) Motion for

Credits from Pretrial Home Confinement. [DN 59.] The government has responded. [DN 65.] As

such, this matter is ripe for adjudication. For the reasons that follow, IT IS HEREBY ORDERED

that Davis’ Motion for Credits from Pretrial Home Confinement is DENIED.

                                               I. Discussion

       Davis was released from custody on an unsecured bond on June 26, 2019. [DN 34.] He

states he was on home confinement from June 26, 2019 to January 28, 2020. [DN 59.] He asks this

Court to award credit for this time.

       The Sixth Circuit has held:

       “[a] defendant is entitled to sentencing credit toward ‘the service of a term of imprisonment
       for any time he has spent in official detention prior to the date the sentence commences.’
       18 U.S.C. § 3585(b). However, it is the Attorney General, through the Bureau of Prisons,
       and not the district court, that is authorized pursuant to § 3585(b) to grant a defendant credit
       for time served prior to sentencing. [United States v. Wilson, 503 U.S. 329, 333 (1992)] ...
       A prisoner may seek administrative review of the computation of this credit, see 28 U.S.C.
       § 2241. See Wilson, 503 U.S. at 335; McClain v. Bureau of Prisons, 9 F.3d 503, 505 (6th
       Cir. 1993); United States v. Dowling, 962 F.2d 390, 393 (5th Cir. 1992).”

United States v. Smith, 145 F. 3d 1334, at *1 (6th Cir. 1998). “Review of the Bureau of Prisons'

determination is available through the administrative process and ultimately, after the exhaustion

of administrative remedies, in the District Court.” United States v. Westmoreland, 974 F.2d 736,

737 (6th Cir. 1992) (emphasis added). Here, Davis has not provided any evidence that he has
 Case 5:19-cr-00008-TBR Document 66 Filed 08/12/20 Page 2 of 2 PageID #: 287




exhausted his administrative remedies. Without evidence that he has exhausted his administrative

remedies, this Court must deny Davis’ motion.

       The government further argues that even if Davis properly exhausted his administrative

remedies, jail credit is not appropriate for time spent on home confinement. Under 18 U.S.C. §

2585(b): “[a] defendant is entitled to sentencing credit toward ‘the service of a term of

imprisonment for any time he has spent in official detention prior to the date the sentence

commences.” In Reno v. Koray, the Supreme Court held a defendant “released on bail pursuant to

the Bail Reform Act of 1984 was not [in] “official detention” within the meaning of 18 U.S.C. §

3585(b).” 515 U.S. 50, 65 (1995). Here, Davis was released on bond prior to his incarceration. As

such, he was not in “official detention”. Therefore, Davis is not eligible for credit for his pretrial

release.

                                              II. Conclusion

       For the above stated reasons, IT IS HEREBY ORDERED that Davis’ Motion for Credits

from Pretrial Home Confinement [DN 59] is DENIED.

       IT IS SO ORDERED.




                                                                                    August 10, 2020



cc: Derrick V. Davis
   19597-033
   MEMPHIS
   FEDERAL CORRECTIONAL INSTITUTION
   Inmate Mail/Parcels
   P.O, BOX 34550
   MEMPHIS, TN 38184
   PRO SE
